EXHIBIT SAVE THE WORLD AIR, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (“Agreement”) is made as of November 26, 2009, by and between Save The World Air, Inc., a company organized under the laws of the State of Nevada (the “Company”), and the purchasers who execute the Purchaser Signature Page (as hereinafter defined) hereto (each, a “Purchaser”). R E C I T A L S A.The Company desires to obtain funds from each Purchaser in order to provide working capital to fund the Company’s general working capital needs. B.In order to obtain such funds, the Company is borrowing and in exchange therefore issuing
